UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 03-1382



In Re:   REGINALD L. FRAZIER,

                                                         Petitioner.




           On Petition for Writ of Mandamus.   (CA-02-29)


Submitted:   April 7, 2003                 Decided:   April 28, 2003


Before WILKINS, Chief Judge, MOTZ, Circuit Judge, and HAMILTON,
Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Reginald L. Frazier, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Reginald Frazier, disbarred as an attorney in 1989, has

recently been convicted in North Carolina state court of several

counts   stemming   from   his   unauthorized   practice   of   law.   He

petitions this court for a writ of mandamus staying his sentence or

ordering the state court to set a reasonable bond pending appeal.

     Mandamus relief is available only when the petitioner has a

clear right to the relief sought.       See In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).         Mandamus is a drastic

remedy and should only be used in extraordinary circumstances. See

Kerr v. United States Dist. Court, 426 U.S. 394, 402 (1976); In re

Beard, 811 F.2d 818, 826 (4th Cir. 1987).       Mandamus may not be used

as a substitute for appeal. See In re United Steelworkers, 595 F.2d

958, 960 (4th Cir. 1979).    This court does not have jurisdiction to

grant mandamus relief against state officials, see Gurley v.

Superior Court of Mecklenburg County, 411 F.2d 586, 587 (4th Cir.

1969), and does not have jurisdiction to review state court orders,

see District of Columbia Court of Appeals v. Feldman, 460 U.S. 462,

482 (1983).   Thus, the relief sought by Frazier is not available by

way of mandamus.

     Accordingly, we deny Frazier’s motion for stay or injunction

of his sentence and deny his petition for mandamus relief.             We

dispense with oral argument because the facts and legal arguments




                                    2
are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                 PETITION DENIED




                                3